Citation Nr: 1242314	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for scalp allergy and irritation. 

2. Entitlement to service connection for allergic rhinitis. 

3. Entitlement to service connection for eye allergies. 

4. Entitlement to service connection for skin allergies. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from November 1960 to August 1969.  He had subsequent service in the U.S. Army Reserve from 1974 to 2002.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2004, a statement of the case was issued in June 2006, and a substantive appeal was timely received in June 2006.  

In March 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system shows additional documents which are duplicative of the evidence of record.  

During the March 2007 hearing, the Veteran raised claims to reopen service connection for migraine headaches and for gastroesophageal reflux disease.  These matters were referred to the RO for adjudication by the Board in remands dated in October 2007, December 2009, and October 2011.  However, the record does not reflect that the RO has developed these claims for adjudication.  Therefore these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are once again referred to the AOJ for appropriate action.  

In an October 2007 decision, the Board reopened the claim for service connection for scalp allergy and irritation and remanded the underlying claim of entitlement to service connection for scalp allergy and irritation, as well as the claims for service connection for allergic rhinitis, eye allergies, and skin allergies.  In December 2009 and in October 2011, the claims were remanded again for additional development.  Additional development is necessary regarding the claims of service connection for scalp allergy, eye allergies, and skin allergies and further action to ensure compliance with the remand directives are required.  Stegall v. West, 11 Vet. App. 268 (1998).  The issues are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Allergic rhinitis is related to service.  


CONCLUSION OF LAW

Allergic rhinitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for allergic rhinitis, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Evidence and Analysis

In statements dated in November 1996, September 2003, June 2006, and in the testimony in March 2007, the Veteran asserted that he was treated for allergies since 1966 while on active duty service.  He testified that when he was based in Washington, D.C. in the 1960s he developed an allergy to pollen, trees, grass, dust mites, and pets.  He stated that he was extensively outdoors as he was a courier for the Office of the Vice President.  The Veteran's DD 214 shows that he was an administrative specialist during service.  
Service treatment records show that in January 1961, in August 1964 and in March 1969 the Veteran was treated for an upper respiratory infection.  In January 1965 he was treated for pharyngitis.  In 1966 the Veteran was treated for nasal congestion, productive cough, and chest congestion.  On the report of medical history in July 1969, the Veteran reported problems with his "eye, nose or throat".  Available medical records from the Veteran's period of Reserve service show that on the report of medical history in January 1975, October 1976, and December 1985, the Veteran indicated that he had hay fever and problems with his "eye, nose or throat".  On examination in December 1985, the examiner indicted that the Veteran had chronic nasal and sinus congestion.  In July 1992 rhinitis was documented.  

Private medical records show that in August 1976, the Veteran had a diagnosis of seasonal allergic rhinitis primarily due to tree and grass pollen.  The examiner noted that the Veteran had a four year history, which dated back to 1972, of nasal congestion, rhinorrhea, sneezing and itching of his eyes, nose, and throat from March to June.  He had questionable mild symptoms in August and September and had occasional bouts of urticaria during May and June.  The records in April 1978 and March 1989 show symptoms of allergic rhinitis.  Treatment for allergic rhinitis continued from 1990 to 1992.  In May 1995, the records show perennial allergic rhinitis with seasonal exacerbations.  The records continue to show an assessment of allergic rhinitis in September 2002 and in June 2006.  

A medical opinion is not always required to establish the nexus element in demonstrating continuity of symptomatology under 38 C.F.R. § 3.303(b).  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  See also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (it is error to require "a valid medical opinion" to establish nexus).  In the circumstances of this case, service treatment records document nasal congestion and upper respiratory problems, and private medical records indicate treatment for symptoms of allergic rhinitis from 1972 to 2006.  While the most recent medical evidence in the claims folder pertaining to allergic rhinitis is dated in 2006, the Veteran's claim was received in 2003 and the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, the Veteran continues to assert continuous symptomatology of allergic rhinitis since service and his statements are credible.  Symptoms of allergic rhinitis were noted in service and the Veteran's statements along with the medical records constitute competent, credible evidence of continuity of symptomatology and a relationship between the current allergic rhinitis and the symptoms in service.  Entitlement to service connection for allergic rhinitis therefore is warranted.


ORDER

Entitlement to service connection for allergic rhinitis is granted.


REMAND

In December 2007 and in other statements, the Veteran contended that he has had skin allergies, eye allergies, and scalp allergies since his active duty service in the 1960s.  

In a statement dated in October 1996, the Veteran stated that during service in the 1960 he was treated for allergies at the Bolling Air Force Base hospital.  He testified that there were missing service records of treatment from Bolling Air Force Base and from Fort Myers, for dates from 1966 to 1969.  In May 2008, the National Personnel Records Center (NPRC) clarified that searches for in-patient clinical records are limited to one year.  In December 2008, the NPRC verified that inpatient records dated in 1966 were not available from Bolling Air Force Base hospital and the index for retired records did not include records from 1966 from Fort Myers.  Therefore separate requests need to be made to obtain in-patient clinical records from Bolling Air Force Base hospital and from Fort Myers from 1967, 1968, and 1969.

During the March 2007 Board hearing, the Veteran and his representative notified the Board that the claims file was missing medical records associated with the Veteran's membership in the U.S. Army Reserve.  The representative noted that on review there were Army Reserve medical records from the early to mid 1980s, but that such medical records were missing from the 1970s.  In the remand in October 2007, the Board noted that the claims folder includes treatment reports dated from 1980 to 1985, associated with the Veteran's period in the Army Reserve, as well as Reports of Medical History dated in January 1975, October 1976, and in January 1988; and a report of examination dated in October 1976.  Otherwise, the Board indicated that there are no military medical records dated in the 1970s, or after 1985 during the Veteran's period of membership in the Army Reserve.  The Veteran has indicated that there should be some records of treatment during these periods which would be of assistance in the adjudication of his claims on appeal.  In the remand in October 2007 and in December 2009, the Board instructed that any outstanding medical records from the Veteran's service in the Army Reserve be associated with the claims folder, however there has not been attempt to obtain these records.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2007, the Veteran testified that he was being treated at the Boice-Willis Clinic in Rocky Mountain, North Carolina from 2002 onward.  In December 2007, the Veteran submitted written authorization for VA to obtain treatment records for allergies from Dr. A.C., Dr. H.M.J., and Dr. J.S..  An attempt needs to be made to associate these records with the claims folder.   

Service treatment records show that the Veteran in August 1966 was treated for tinea cruris and in September 1966 was treated for eye irritation.  Service treatment records from October 1966 to November 1966 show the Veteran was treated for itching of the occipital area of the scalp.  Available records from the Veteran's period of Reserve service show that in June 1984 and in November 1984 hives were documented.  In June 1984, it was indicated that the Veteran was allergic to trees, grass, and dogs.  On the Report of Medical History in December 1985, the examiner noted that the Veteran developed hives when he was exposed to dogs and cats.  On the Report of Medical History in January 1988, the Veteran complained of skin allergies.  

Private medical records beginning in August 1976 document occasional urticaria.  In December 1976 the records show allergic dermatitis and hives, however an entry in January 1977 shows that dermatitis was not related to allergies and the doctor recommended that certain foods be eliminated from the Veteran's diet.  In April 1977 dermatitis was noted to be all over the body, which was not typical urticaria or angioedema.  Hives again were noted in November 1977 and in June 1984.  In March 1990, a private doctor was of the opinion that the etiology of the urticaria and angioedema was unknown.  Contact dermatitis was documented in June 1992 and episodic urticaria and angioedema was shown in May 1995.  Private medical records also show urticaria in June 2006.  Based on the evidence of record, as the etiology of the Veteran's skin condition is unclear, the Veteran should be afforded a VA examination to determine the nature and etiology of his current skin condition.  

As for the scalp, private medical records in September 1995 show treatment for an itchy scalp apparently with a rash and swelling.  In April 2006, a private doctor was of the opinion that the Veteran had seborrheic dermatitis of the scalp that was not related to allergies.  As there is evidence of problems with the scalp during service and after service, under the duty to assist the Veteran should be afforded a VA examination to determine the nature and etiology of his scalp condition.  

As for the eyes, private medical records from 1974 to 2002, show symptoms to include drainage, pain, itching, and swelling.  Mild conjunctivitis was noted in April 1991.  The records in May 2002 show the Veteran had seasonal allergies to include itchy eyes and in June 2006 the records document allergic conjunctivitis.  As it is unclear whether the Veteran's eye allergies are symptoms of his allergic rhinitis or are a separate disability secondary to his now service-connected allergic rhinitis, a VA examination is necessary to determine the etiology of his eye allergies.  The Board notes that secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2012).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2012).  The Board notes that in October 2006, 38 C.F.R. § 3.310 was amended to conform with Allen v. Brown, 7 Vet. App. 439 (1995) except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).  As the Veteran's claim was received in 2003, prior to the effective date of the revised 38 C.F.R. § 3.310, both versions may be applicable and the Board will apply the version most favorable to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and ask that he provide written authorization for VA to obtain treatment records for his allergies from Boice-Willis Clinic as well as from Dr. A.C., Dr. H.M.J., and Dr. J.S. (for which he submitted an earlier authorization in December 2007).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Ask that the NPRC to search for the Veteran's service hospital records from 1967, 1968 and 1969 from Bolling Air Force Base hospital.  Submit the requests for each year separately, as the NPRC searches by year.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Ask that the NPRC search for the Veteran's service hospital records from 1967, 1968, and 1969 from Fort Myers.  Submit the requests for each year separately, as the NPRC searches by year.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Contact the U.S. Army Human Resources Command and any other appropriate custodian and obtain any outstanding service treatment records for the Veteran's period of Army Reserve service.  Notify the Veteran of negative results in accordance with 38 C.F.R. § 3.159(e). 

5. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin allergies, scalp allergies, and eye allergies found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

a.) Is it at least as likely as not (50 percent probability or more) that any skin allergies and scalp allergies had their onset during service, or were they caused by (or related to) any incident noted in service?  The examiner is asked to comment on the significance of service treatment records from the Veteran's period of service from 1960 to 1969 which show that the Veteran in August 1966 was treated for tinea cruris, and from October 1966 to November 1966 was treated for itching of the occipital area of the scalp.  

b.) Is it at least as likely as not (50 percent probability or more) that any skin allergies and scalp allergies are proximately due to, or the result of the service-connected allergic rhinitis?

c.) Is it at least as likely as not (50 percent probability or more) that any skin allergies and scalp allergies are aggravated by the service-connected allergic rhinitis?  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the allergic rhinitis, and if so the examiner should identify the degree of increase in severity due to natural progression.  

d.) Is the Veteran's eye condition a symptom of his allergic rhinitis or is it a separate disability?  If the eye condition is a separate disability then the examiner is asked to address the following:

(1). Is it at least as likely as not (50 percent probability or more) that the eye allergies had their onset during service, or were they caused by (or related to) any incident noted in service?  The examiner is asked to comment on the significance of service treatment records which in September 1966 show treatment for eye irritation.

(2). Is it at least as likely as not (50 percent probability or more) that any eye allergies are proximately due to, or the result of the service-connected allergic rhinitis?

(3). Is it at least as likely as not (50 percent probability or more) that any eye allergies are aggravated by the service-connected allergic rhinitis?  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the allergic rhinitis, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

6. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


